 



EXHIBIT 10.3
Amended and Restated Employment Agreement
          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
made and entered into effective as of April 23rd, 2007 (“Effective Date”), by
and between THORATEC CORPORATION, a California corporation (the “Company”), and
Lawrence Cohen (“Executive”) and amends and restates an employment agreement
between the parties hereto dated August 5, 2005 (the “Original Employment
Agreement”).
WITNESSETH
          WHEREAS, the Company desires to continue to employ Executive and in
order to attract and retain the services of Executive, the Company is willing to
provide certain severance and other benefits to the Executive as described
herein; and
          WHEREAS, by reason of Executive’s employment with the Company,
Executive will receive access to and possession of Company Confidential
Information (as more fully set forth in Exhibit A), as shall exist from time to
time; and
          WHEREAS, the Company and Executive each desire to make certain
amendments and changes to the Original Employment Agreement to be reflected in
this Agreement.
          NOW THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:
          THE PARTIES AGREE AS FOLLOWS:
     1. Position and Duties.
          1.1 Title. During the term of this Agreement, Executive shall serve as
the President, International Technidyne Corporation (“ITC”), a subsidiary of the
Company, subject to policies of the Company and ITC and the terms and conditions
of this Agreement. If there is any conflict between this Agreement and any
written Company or ITC policy, this Agreement shall control.
          1.2 Duties. Executive agrees that he shall perform, to the best of his
ability, the employment duties assigned to him by the Company, and shall devote
his full time and attention, with undivided loyalty, to the business and affairs
of the Company while employed pursuant to this Agreement. Executive shall report
to the Chief Executive Officer of the Company.

 



--------------------------------------------------------------------------------



 



     2. Compensation.
          2.1 Base Salary. Effective as of the date of this Agreement, the
Executive shall receive for his services under this Agreement an annual base
salary of three hundred thousand ($300,000) dollars.
          2.2 Annual Target Bonus. Executive will be eligible for an annual
incentive bonus equal to a target amount of seventy (70%) percent of Executive’s
base salary. Such annual incentive bonus shall be subject to the achievement of
certain individual and corporate objectives, as shall be annually established by
the Company’s Chief Executive Officer, as well as to the terms and conditions of
the Company’s incentive compensation plan applicable to executive officers.
          2.3 Stock Options. Executive shall be eligible for periodic grants of
stock options, as may be approved by the Board of Directors. Stock options must
be exercised within the time period specified in the Option Agreement and the
Company’s Stock Option Plan.
     3. Benefits.
          3.1 Benefits Generally. Executive shall be eligible to continue
participate in such of the Company’s benefit plans as are generally available to
senior officers of the Company, including, without limitation, medical, dental,
life and disability insurance plans.
     4. Outside Employment.
          4.1 Other Affiliations. Executive shall not perform consultation or
other services for any other company, corporation, or other commercial
enterprise (other than for subsidiaries or affiliates of the Company), during
the term of Executive’s employment under this Agreement, unless Executive has
received written approval to do so from the Chief Executive Officer.
          4.2 Conflict of Interest. Executive warrants that (a) Executive is not
obligated under any other employment, consulting, or other agreement which would
affect the Company’s rights or Executive’s duties under this Agreement, and
(b) this Agreement is not in conflict with Executive’s commitments to any party.
     5. Confidentiality. Executive warrants that he is obligated under the
Company Employee Confidential Information and Inventions Agreement between the
Company and Executive attached as Exhibit A hereto (the “ECII Agreement”) .
     6. Term. This Agreement shall have a term of four (4) years commencing on
the effective date of the Original Employment Agreement, unless extended or
terminated sooner in accordance with the terms provided herein.
     7. Separation Benefits.
          7.1 Employment At Will. Executive understands and agrees that
employment with the Company is “at will”, which means that either Executive or
the Company may, subject

2



--------------------------------------------------------------------------------



 



to the terms of this Agreement, terminate the employment relationship at any
time with or without cause. The Company may terminate Executive’s employment for
Cause or other than for Cause immediately upon notice to Executive. Executive
may terminate his employment for any reason upon 30 days’ written notice to the
Company of such termination. If this Agreement is terminated by the Company for
Cause or by the Executive (except for “Good Reason” after a Change of Control),
Executive shall receive no separation benefits or other severance benefits of
any kind.
          7.2 Termination of Executive Without Cause. If the Executive’s
employment is involuntarily terminated by the Company or ITC (other than for
Cause), the Executive shall be paid a standard severance pay benefit equal to
one (1) times the Executive’s then-current annual base salary. Such amount shall
be payable in compliance with Section 7.11 in a cash lump sum as soon as
reasonably practicable (as provided by law) after the Executive’s termination of
employment and after the Executive executes and delivers an effective release of
claims, in a form acceptable to the Company and at the time specified by the
Company, and remains in compliance with all applicable restrictive covenants,
including those set forth in this Agreement and the ECII Agreement.
          7.3 Termination of Executive After a Change of Control or for Good
Reason. Notwithstanding Section 7.2, if the Executive would otherwise have been
entitled to benefits pursuant to Section 7.2 but his involuntary termination of
employment by the Company or ITC occurs within eighteen (18) months after a
Change of Control, or if the Executive terminates his employment with the
Company or ITC for Good Reason during such period, the Executive shall be paid
in lieu of the standard severance pay benefit described in Section 7.2 a Change
of Control severance pay benefit equal to two (2) times the Executive’s
then-current annual base salary plus two (2) times the greatest of (a) the
target bonus for the year preceding the year in which the Executive’s
termination occurs, (b) the actual bonus for such prior year, or (c) the target
bonus for the year in which the termination of employment occurs. Such amounts
shall be payable in compliance with Section 7.11, in a cash lump sum as soon as
practicable (as provided by law) after the Executive’s termination of employment
and after the Executive executes and delivers an effective release of claims, in
a form acceptable to the Company and at the time specified by the Company, and
remains in compliance with all applicable restrictive covenants, including those
set forth in this Agreement and the ECII Agreement.
          7.4 COBRA Benefit. If the Executive is entitled to receive benefits
pursuant to Section 7.2 or 7.3, and if the Executive elects health care
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), as provided by the Company’s group health plan, then, in each
of the first twelve (12) consecutive months following termination of employment
that the Executive has not become employed by another company which offers
health insurance generally comparable with that of the Company at the time of
Executive’s termination, the Company shall pay in monthly payments at the
beginning of each such month, an amount equal to the monthly amount paid by the
Company immediately before termination of employment for the Executive’s health
coverage
          7.5 Accelerated Vesting of Stock Options. In the event that the
Executive is terminated for any of the reasons described in sections 7.2 or 7.3,
in addition to any other right or privilege hereunder, any options to purchase
Company common stock that have been granted to

3



--------------------------------------------------------------------------------



 



Executive by the Company at any time prior to April 2007 that are outstanding,
but not yet exercisable, in whole or in part, as of the effective date of such
termination, shall become fully vested and exercisable effective on the last day
of Executive’s employment with the Company and shall be otherwise exercisable in
accordance with the terms of the stock option grant and applicable Company stock
option plan.
          7.6 Definitions. For purposes hereof, the following terms have the
following meanings:
               (a) “Cause” shall mean (A) the Executive’s material
misappropriation of personal property of the Company (including its
subsidiaries) that is intended to result in a personal financial benefit to the
Executive or to members of the Executive’s family, (B) the Executive’s
conviction of, or plea of guilty or no contest to, a felony, which the Company
reasonably believes has had or will have a material detrimental effect on the
Company’s reputation or business, (C) the Executive’s act of gross negligence or
willful misconduct (including but not limited to any willfully dishonest or
fraudulent act or omission) taken in connection with the performance or
intentional nonperformance of any of the Executive’s duties and responsibilities
as an Executive or continued neglect of the Executive’s duties to the Company
(including its subsidiaries), or (D) the Executive’s continued willful or
grossly negligent failure to comply with the lawful directions of the Company
after there has been delivered to the Executive a written demand for performance
from the Company that describes the basis for its belief that the Executive has
not substantially performed the Executive’s duties and the Executive fails to
cure such act or omission to the Company’s reasonable satisfaction, if such act
or omission is reasonably capable of being cured, no later than five (5)
business days following delivery of such written demand .
               (b) “Change of Control” shall mean the occurrence of any of the
following events: (A) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company or ITC representing
fifty percent (50%) or more of the total voting power represented by the
Company’s or ITC’s then outstanding voting securities; or (B) the consummation
of a sale of substantially all of the Company’s or ITC’s assets; or (C) the
consummation of a merger or consolidation of the Company or ITC with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company or ITC outstanding immediately prior thereto
continuing to represent (either by remaining out-standing or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, ITC or such surviving entity or its parent outstanding immediately
after such merger or consolidation; or (iv) a change in the composition of the
Company Board of Directors occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (x) are directors of the Company as
of February 15, 2007 or (y) are elected, or nominated for election, to the Board
of Directors with the affirmative votes of at least a majority of those
directors whose election or nomination was not in connection with any
transaction described in subsections (A), (B), or (C) above, or in connection
with an actual or threatened proxy contest relating to the election of directors
to the Company.

4



--------------------------------------------------------------------------------



 



               (c) “Good Reason” shall mean any material reduction in the duties
or salary or bonus opportunity of the Executive or a requirement that the
Executive work at a facility more than 50 miles from ITC’s then current
corporate headquarters in New Jersey.
          7.7 Gross-Up for Excise Tax. In the event that any payment and any
separation benefit or other benefit (including without limitation, any
acceleration of Equity Units (as defined herein below)) payable or due to or for
the benefit of, or received by or on behalf of, the Executive whether under this
Agreement or otherwise (determined without regard to any additional payment
required under this paragraph) (a “Payment”) is subject to the excise tax (the
“Excise Tax”) imposed by section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then Executive shall be paid an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes, including, without limitation, any income taxes and Excise Tax imposed
upon the Gross-Up Payment, Executive shall retain the full amount of the Payment
without being reduced by the Excise Tax imposed upon the Payment. For avoidance
of doubt, the Executive and the Company agree that this Section 7.7 shall not be
interpreted to compensate the Executive for any other tax to which the Payment
may be subject, including but not limited to income and employment taxes.
          7.8 Benefits Subject to Execution of Waiver of Claims. Executive shall
not be entitled to receive any amount pursuant to this Section 7 unless
Executive executes a release of claims in a form acceptable to the Company at
the time specified by the Company and remains in compliance with all provisions
of this Agreement.
          7.9 Acceleration of Stock Options and Stock Grants Upon A Change of
Control. In the event of a Change of Control of the Company or ITC, any options
to purchase Company common stock, shares of restricted stock or restricted stock
units (collectively, “Equity Units”) that have been granted to the Executive by
the Company that are outstanding, but not yet exercisable or as to which
restrictions have not yet lapsed, in whole or in part, as of the effective date
of such Change of Control, shall
               (a) with respect to all Equity Units granted to Executive prior
to April 2007, become fully vested and exercisable and shall be otherwise
exercisable in accordance with the terms of the stock option grant, restricted
stock grant or restricted stock unit grant and applicable Thoratec stock option
or incentive stock plan; and
               (b) with respect to all Equity Units granted to Executive during
or subsequent to April 2007, if the Company terminates the employment of the
Executive without Cause on or within eighteen (18) months after a Change of
Control, or if the Executive terminates employment with the Company for Good
Reason during such period, all such Equity Units shall become fully vested and
exercisable and shall be otherwise exercisable in accordance with the terms of
the stock option grant, restricted stock grant or restricted stock unit grant
and applicable Company stock option or incentive stock plan.
          7.10 Exclusivity of Agreement. The benefits provided hereunder are in
lieu of any other severance-type benefits provided by the Company or ITC under
any other plan, agreement, arrangement or policy.

5



--------------------------------------------------------------------------------



 



          7.11 Section 409A Compliance. Notwithstanding anything to the contrary
in this Agreement, if the Company determines that any payment or benefit to be
provided to the Executive by the Company pursuant to this Agreement is or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A of the Code (“409A
Taxes”) if provided at the time otherwise required under this Agreement, then:
               (a) such payments shall be delayed until the date that is six
months after the date of the Executive’s “separation from service” (as such term
is defined under Section 409A) with the Company, or such shorter period that, as
determined by the Company, is sufficient to avoid the imposition of 409A Taxes;
and
               (b) with respect to the provision of such benefit, for a period
of six (6) months following the date of the Executive’s “separation from
service” (as such term is defined under Section 409A) with the Company, or such
shorter period, that, as determined by the Company, is sufficient to avoid the
imposition of 409A Taxes, Executive shall be responsible for the full cost of
providing such benefits.
     8. Non-disparagement. Except as required by law or legal process, Executive
agrees not to disparage any aspect of the Company, ITC or their successors or
assigns, including but not limited to its officers, management, employees and
products.
     9. Injunctive Relief. Executive acknowledges that damages will not be an
adequate remedy in the event of a breach of any of Executive’s obligations under
Sections 4, 5 or 8 of this Agreement. Executive therefore agrees that the
Company shall be entitled (without limitation of any other rights or remedies
otherwise available to the Company and without the necessity of posting a bond)
to obtain an injunction from any court of competent jurisdiction prohibiting the
continuance or recurrence of any such breach of this Agreement.
     10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the executors, administrators, heirs, successors, and assigns of the
parties; provided, however, that except as herein expressly provided, this
Agreement shall not be assignable either by the Company (except to an affiliate
or successor of the Company) or by the Executive without the prior written
consent of the other party. Any attempted assignment in contravention of this
Section 10 shall be void.
     11. Notice. Any notice or communication under this Agreement shall be in
writing and shall be given by personal delivery, facsimile or Unites States
mail, certified or registered with return receipt requested, postage prepaid,
and shall be deemed to have been duly given three business days after the
mailing if mailed, or upon receipt if delivered personally, or the first
business day after transmission if sent by facsimile, to the other party at the
following addresses, or such other address as one party may from time to time
give the other in writing:

         
 
  If to the Company:   Thoratec Corporation
Attention: Vice President of Human Resources
6035 Stoneridge Drive

6



--------------------------------------------------------------------------------



 



         
 
      Pleasanton, CA 94588
Tel: (925) 847-8600, Fax: (925) 847-8574
 
       
 
  If to Executive:   Lawrence Cohen
c/o International Technidyne Corporation
20 Corporate Place South, Piscataway 08854
Telephone: 732-548-5700

     12. Survival of Certain Agreements. The covenants and agreements contained
in Sections 5 and 8 of this Agreement shall be continuous and survive the
termination of this Agreement and shall remain in full force and effect
regardless of the cause of such termination.
     13. Captions. The captions to Sections of this Agreement have been inserted
for identification and reference purposes and shall not by themselves determine
the construction or interpretation of this Agreement.
     14. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     15. Assumption of Agreement. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would have been required to perform it if no
such succession had taken place. As used in the Agreement, the “Company” shall
mean both the Company as defined above and any such successor that assumes and
agrees to perform this Agreement, by operation of law or otherwise.
     16. Governing Law. This Agreement shall be construed in accordance with,
and shall be governed by, the procedural and substantive laws of the State of
California, without reference to principles of conflicts of law. The Executive
hereby submits to the jurisdiction and venue of the courts of the State of New
Jersey and the Federal Courts of the United States of America located within the
County of Middlesex, New Jersey for purposes of any action relating to or
arising out of this Agreement. The Executive further agrees that service upon
him in any such action or proceeding may be made by first class mail, certified
or registered, to the Executive’s address as last appearing on the records of
the Company.
     17. Waiver. The waiver of the breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of the
same or any other provision hereof.
     18. Withholding. The Company may withhold from any amounts payable to the
Executive hereunder all federal, state, local, and other withholdings and
similar taxes and payments required by applicable law or regulation.
     19. Enforceability. All provisions of this Agreement are intended to be
severable. In the event any provision or restriction contained herein is held to
be invalid or unenforceable in any respect, in whole or in part, such finding
will in no way affect the validity or enforceability

7



--------------------------------------------------------------------------------



 



of any other provision of this Agreement. The parties hereto further agree that
any such invalid or unenforceable provision will be deemed modified so that it
will be enforced to the greatest extent permissible under law, and to the extent
that any court of competent jurisdiction determines any restriction herein to be
unreasonable in any respect, such court may limit this Agreement to render it
reasonable in light of the circumstances in which it was entered into and
specifically enforce this Agreement as limited.
     20. Entire Agreement and Modifications. This Agreement constitutes the
complete, final and exclusive embodiment of the entire agreement between
Executive, on the one hand, and the Company and ITC, on the other, with regard
to its subject matter, and supersedes and replaces in its entirety the
Separation Benefits Agreement executed by Executive on February 15, 2005, the
offer letter from the Company to Executive dated April 3, 2001 and the Original
Employment Agreement. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by Executive and a duly authorized officer of the Company.
     Advice of Counsel. Executive acknowledges and confirms that he has had the
opportunity to seek such legal, financial and other advice and representation as
Executive deems appropriate in connection with this Agreement.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the date set forth in the first paragraph above.

            THORATEC CORPORATION
      By:   /s/ Gerhard F. Burbach         Gerhard F. Burbach        President
and Chief Executive Officer        AGREED:
      /s/ Lawrence Cohen       Lawrence Cohen           

8



--------------------------------------------------------------------------------



 



Exhibit A
Employee Confidential Information and Inventions Agreement
CONFLICT OF INTEREST AND INVENTIONS
     THIS AGREEMENT is made as of this 24 day of May, 2001, by and between
INTERNATIONAL TECHNIDYNE CORPORATION, a New Jersey corporation with offices
located at 8 Olsen Avenue, Edison, New Jersey 08820 (“Company”) and Lawrence
Cohen, residing at 66 Leonard St. NYC, NY 10013 (“I”, “me” or “my”).
     I understand that Company is engaged in the development, manufacture and
sale of various products and services relevant to the medical and health care
industries.
     I further understand that Company’s standing and success (“goodwill”) in
these industries has been achieved at a substantial cost and effort and vitally
depends upon its confidential information and its relationships with its
customers, suppliers and employees.
     I further understand that I am an incidental beneficiary of Company’s
goodwill, since, because of that goodwill, Company is able to employ me as well
as others.
     I further understand that irreparable harm would result to Company and its
employees, including me, if Company’s goodwill were to be appropriated, diverted
or impaired by any one or more employee(s), either during or after any
termination of employment with Company.
     I further understand that it is in the best interests of Company and its
employees, including me, for Company to make every effort to protect its
goodwill, including by way of agreements such as this.
     Accordingly, in consideration and as a condition of my employment, or if
now employed, the continuation of my employment with the Company, I agree as
follows:
     1. I will not, prior to any termination of my employment with Company, for
my own benefit or for the benefit of any other person or entity, directly or
indirectly own, manage, be employed by, be a consultant to, engage in or assist
in any way, regardless of whether or not for compensation, any other business,
endeavor, activity or venture that is similar to or competitive with the
business of Company.
     2. I will not, for a period of twelve (12) months after any termination of
employment with Company, for my own benefit or for the benefit of any other
person or entity, directly or indirectly contact, solicit, divert, take away or
interfere with, or attempt to contact, solicit, divert, take away or interfere
with, any person or entity who was a customer or supplier of Company on the
effective date of termination of my employment or within the twelve (12) months
immediately prior thereto.

1



--------------------------------------------------------------------------------



 



     3. I will not, for a period of twelve (12) months after any termination of
employment with Company, for my own benefit or for the benefit of any other
person or entity, directly or indirectly recruit, solicit, induce, entice, take
away or interfere with, or attempt to recruit, solicit, induce, entice, take
away or interfere with, any of the employees or independent contractors of
Company.
     4. (a) I will keep confidential and will not disclose to any other person
or entity or use for my own benefit or for the benefit of any other person or
entity, either during or after my employment with Company, any confidential
information of Company, except as required by my employment with Company or as
authorized in writing by Company. For purposes of this agreement, “confidential
information” means any information, regardless of its medium of expression
(i.e., oral, written, electronic, samples and prototypes), concerning any
matters affecting or relating to the existing or anticipated business or
operations of Company and not in the public domain, including, but not limited
to, the names, addresses and requirements of any of its customers or suppliers,
the prices at which it obtains or has obtained raw materials or at which it
sells or has sold its products, its profit or loss from operations, its business
plans, its technical and financial information, and any information pertaining,
referring or relating to design methods, uses of materials, manufacturing
processes, product designs and specifications, ingredients, formulas and
formulations.
          (b) I will not remove any confidential information or other tangible
property of Company from its premises, except when and to the extent reasonably
necessary in the ordinary course of conducting business on behalf of Company.
Upon any termination of my employment with Company, I will immediately return
all confidential information, and all copies, abstracts, summaries and
compilations thereof and therefrom, regardless of by whom prepared, together
with all other tangible property of Company, to Company.
     5. If any of the restrictions contained in this agreement are determined to
be overly broad, as to duration or otherwise, so as to not permit enforcement of
such restriction(s) to their full extent under applicable law, then such
restriction(s) shall be deemed to be amended and reformed to permit enforcement
to the fullest extent under applicable law.
     6. I understand that my employment with Company may be terminated by either
me or Company at any time, with or without cause, as this agreement is not
intended to alter the at-will relationship that otherwise exists between us.
     7. This agreement is binding on and shall inure to the benefit of Company
and me and our respective successors, assigns, personal or legal
representatives, and, as to Company, any parent, subsidiary or affiliated
company and/or any person or entity who acquires Company or a majority interest
in Company, whether by merger, acquisition of its assets or stock, or otherwise.

2



--------------------------------------------------------------------------------



 



     8. This agreement is governed by New Jersey law, without regard to any
principles of choice of law.
     9. This document, consisting of three (3) pages, contains the final and
complete understanding and agreement between Company and me concerning the
matters set forth herein. All prior oral or written representations,
understandings and agreements concerning the matters set forth herein are merged
herein and superceded hereby. This agreement shall not be modified or amended,
except in a further writing signed by both Company and me.
     10. I have had ample opportunity to review this agreement before signing
it. I understand the provisions of this agreement. I am voluntarily entering
into this agreement intending to be fully bound hereby.

                 
ATTEST:
      INTERNATIONAL TECHNIDYNE CORPORATION    
 
               
/s/ Lawrence Cohen
      By:        
 
Lawrence Cohen
         
 
Steven D. Ward    
(Printed or Typed Name)
          Vice President, Finance and Administration    

3